Motion by respondent for reargument of an appeal from a judgment of the County Court, Nassau County, rendered April 19, 1976, which was modified by order of this court dated July 12, 1976. Motion granted and upon reargument, decision and order, both dated July 12, 1976, are recalled and vacated, and the following decision is substituted therefor:
*881"Judgment of the County Court, Nassau County, rendered April 19, 1976, affirmed. No opinion.” Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur. [53 AD2d 899.]